Citation Nr: 9926419	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal. 

FINDING OF FACT

The claim of entitlement to service connection for cause of 
death is supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
death is well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it must be determined if the appellant has 
presented a well grounded claim for service connection.  In 
this regard, the claimant bears the burden of submitting 
sufficient evidence "to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Simply stated, a well grounded claim must be 
plausible and capable of substantiation.  Id.  In determining 
whether a claim is well grounded, the Board is required to 
presume the truthfulness of evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The veteran died in September 1997.  The immediate cause of 
death as listed on his death certificate was pneumonitis due 
to or a consequence of advanced non-Hodgkin's lymphoma.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause, were PTSD, for which 
service-connected has been established, and congestive heart 
failure.  In accordance with the pertinent qualifying 
factors, the Board finds the claim is well grounded in this 
case.

As the duty to assist is triggered here by a well-grounded 
claim, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

REMAND

The Board is of the opinion that that an original death 
certificate would materially assist in the development of 
this appeal.  Accordingly, the case is remanded for the 
following development:

1.  A copy of the original death 
certificate filed with the appropriate 
government authority should be obtained 
by the RO and associated with the claims 
file.  

2.  If PTSD is listed as a factor 
contributing to the veteran's death, the 
RO should contact the oncologist who 
signed the death certificate in order 
that he may provide rationale for that 
determination and so that he may provide 
any relevant medical records associated 
with the veteran's death.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence obtained.

Thereafter, the case should be reviewed.  If the claim 
continues to be denied, the appellant and her representative 
should be furnished a supplemental statement of the case and 
be given an opportunity to reply.  The case then should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






